Title: From Alexander Hamilton to Oliver Wolcott, Junior, 27 October 1796
From: Hamilton, Alexander
To: Wolcott, Oliver, Jr.



Albany October 271796
Dear Sir

Your letter of the 17th instant found me at Albany attending the Supreme Court. I have no copy of the Treaty with G B at hand, but I am well satisfied from memory that the true interpretation of that Treaty, enforcing in this respect the true Rule of neutrality, forbids our permitting the sale of a prize taken & brought in by a French National Ship, equally as if by a Privateer—and that the prise vessel herself with her Cargo ought to depart our Ports. I hasten to give you my opinion thus far. I reserve to consider more at leisure what exceptions absolute necessity may justify. But this is clear, that as far as it may admit any, the exception must be measured & restricted by the necessity & as soon as possible you must return into the path of the Treaty.
Thus if the prize Vessel was absolutely insufficient to proceed to sea—her cargo ought to be sent out of the Country in another Vessel & care ought to be taken that it does not go out under false colours. Our Own Officers no doubt must inspect & ascertain any case of necessity which may be suggested.
Pray my good friend Let there be no evasions.
Yrs. Affecty

A Hamilton
O W Esq

